DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/IL2018/050867 filed 08/06/2018 which designated the U.S. and claims the benefit of IL253862, filed 08/06/2017. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “72a” & “72b” (fig. 3).  
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) “90” (fig. 3, photoacoustic excitation unit) and “110” (fig. 3, illuminator) need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 8, 12, 15, 26, & 28 is/are objected to because of the following informalities:  
As to claim 8,

 “a sensing and a reference beams” is grammatically awkward, the Examiner suggesting “a sensing beam and a reference beam[[s]]” (similar to language of claim 28).
As to claim 12,
 “any claim 1” is unnecessarily wordy, the Examiner suggesting “
As to claim 15,
  “affected and no affected illumination pulses” utilizes a negative quantifier whereas a negative adverb would be more appropriate, the Examiner suggesting “affected and not affected illumination pulses”.
As to claims 8, 26, & 28,
 “speckle patter images” appears to comprise a typo, the Examiner suggesting “”speckle pattern images”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 6, 10, 12, 21-22, 26, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Kirkpatrick et al (US 7088455 B1; hereafter “Kirkpatrick”) in view of Applicant cited Klein et al (US 6008887 A; hereafter “Klein”) and in further view of Applicant cited Zalevsky (US 20100226543 A1; hereafter “Zalevsky”).

Regarding independent claim 1,
 Kirkpatrick teaches an inspection system (fig. 1) comprising: 
an acoustic excitation unit (fig. 1, transducer 108 with function generator 110) comprising at least one acoustic excitation source (fig. 1, transducer 108) (col. 15, ll. 36-44 “Acoustic frequency can be varied”) configured to vibrate at least one predetermined position (predetermined position of transducer 108) on a part (fig. 1, specimen 106) and generate thereby acoustic excitation of the part (fig. 1, specimen 106); 
a coherent illuminator (fig. 1, laser 102) configured to illuminate at least one predetermined location (fig. 1, region of interest ROI 104) on the part (fig. 1, specimen 106) with coherent illumination (fig. 1, light 103), the at least one predetermined position (predetermined position of transducer 108) excited by the at least one acoustic excitation source (fig. 1, transducer 108) is at a predetermined lateral shift (left to right shift in plane of figure) with respect to the at least one predetermined location (fig. 1, ROI 104) illuminated by the coherent illuminator (fig. 1, laser 102); 
an optical unit (fig. 1, lens 112) in association with a detector (fig. 1, optical sensor array 114), wherein the optical unit (fig. 1, lens 112) is configured to gather an illumination scattered from the at least one predetermined location (fig. 1, ROI 104) to the detector (fig. 1, optical sensor array 114), and wherein the detector (fig. 1, optical sensor array 114) is configured to generate, based on the scattered illumination, at least one sequence (sequential speckle pattern images), wherein each of the at least one sequence comprising at least two temporally-sequential speckle pattern images of one of the at least one predetermined illuminated location (illuminated ROI) (Abstract “speckle pattern shifts”; col. 2, ll. 34-41 “temporally varying speckle patterns”; col. 5, ll. 39-49 “Speckle records are captured sequentially”); and 
an image analysis unit (fig. 1, signal processor 116) configured to: 
 
receive the at least one sequence (col. 4, ll. 2-9 “Accordingly, the sensor array 114 provides electrical
 signals associated with one or two dimensional speckle
 pattern records (images) to a signal processor 116”); and 
determine at least one set of translations, each of the at least one set is determined based on one of the at least one sequence, 
 wherein each translation in each of the at least one set is determined based on two temporally-sequential speckle patterns images in the respective sequence (col. 8 ll. 9-29 “For convenience in describing these meth
ods, it is assumed that over a time period in which at least a few sequential speckle records are 
obtained, the structure of the speckle pattern is fixed and the only change with time is a lateral 
translation of the speckle pattern”; col. 12, ll. 35-67 “x- and y-displacements”). 
While Kirkpatrick teaches wherein the acoustic frequency which can be varied (col. 15, ll. 36-44), Kirkpatrick does not explicitly teach item 1) wherein said frequency is ultrasonic. While Kirkland teaches that alternative methods and apparatus can be used to photoacoustically stress sample parts including by a pulsed laser (col. 7, ll. 18-44), Kirkpatrick does not explicitly teach (especially in the same embodiment) item 2) wherein the excitation unit is a photoacoustic excitation unit comprising at least one pulsed laser source configured to illuminate at least one predetermined position on a part and generate thereby ultrasonic excitation of the part. Kirkpatrick is silent to item 3) wherein the speckle pattern images comprise de-focused speckle pattern images.
Regarding item 1), the Examiner notes that it had been held that where the general conditions of a claim are disclosed in the prior art: discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980, see MPEP 2144.05(II)(B). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to choose to optimize the frequency to an ultrasonic value, such ultrasonic non-destructive frequencies being of a conventional and common range in acoustic non-destructive testing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize Kirkpatrick’s induced acoustic range to ultrasonic frequencies for the purpose of utilization to measure material parameters such as thickness, grain structure and temperature and to detect defects such as cracks, voids and/or porosity in select materials.
Regarding item 2), the Examiner takes Official Notice that it is well-known in the art to utilize photoacoustic excitation with acoustic non-destructive testing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute photoacoustic excitation—as further generically supported by Kirkland’s other embodiment utilizing photoacoustic excitation (col. 7, ll. 18-44 pulsed laser photoacoustic excitation)—for Kirkpatrick’s (fig. 1 embodiment) acoustic (vibrator) excitation thereby providing non-contact means of excitation, and which is further helpful for inspection of pieces with complex geometry and/or at high temperatures.
Further regarding items 1) and 2), Klein teaches an inspection system (fig. 1) & associated method, the system comprising: 
 a photoacoustic excitation unit (fig. 1, pulsed laser 12 and lens system 14; alternative is transducer 22 shown in dashed lines) comprising at least one pulsed laser source (fig. 1, pulsed laser 12) configured to illuminate at least one predetermined position (position illuminated by laser beam 16) on a part (fig. 1, object 18) and generate thereby ultrasonic excitation of the part (fig. 1, object 18) (col. 1, ll. 50-57 “Pulsed laser
 illumination of a surface provides an ultrasonic impulse
 originating at the point of illumination. Surface motion
 optical interferometric detection of ultrasonic vibration can
 be utilized to measure material parameters such as thickness,
 grain structure and temperature and to detect defects such as
 cracks, voids and porosity”; col. 5, ll. 30-40 “At ultrasonic frequencies, a pulsed laser 12 and lens system 14 may be used to focus a laser beam 16 on to a sample, or object under test, 18 for generation of ultrasound therein. Alternatively, a transducer 22, shown in dashed lines, may be used to generate low frequency (acoustic) sound into the object 18 under test in a conventional manner“); 
 a coherent illuminator (fig. 1, probe laser 32 with portion of optics 34) configured to illuminate at least one predetermined location (location illuminated by laser beam 36) on the part (fig. 1, object 18) with coherent illumination, the at least one predetermined position (position illuminated by laser beam 16) illuminated by the at least one pulsed laser source (fig. 1, pulsed laser 12) is at a predetermined shift (left to right shift in plane of figure) with respect to the at least one predetermined location (location illuminated by laser beam 36) illuminated by the coherent illuminator (fig. 1, probe laser 32 with portion of optics 34); 
 an optical unit (fig. 1, portion of optics 34 with displacement apparatus 30) and an image analysis unit (not shown; appears to be after amplifier 48 output), the optical unit (fig. 1, portion of optics 34 with displacement apparatus 30) in association with a detector (fig. 1, detector means 60), wherein the optical unit (fig. 1, portion of optics 34 with displacement apparatus 30) is configured to gather an illumination scattered from the at least one predetermined location (location illuminated by laser beam 36) to the detector (fig. 1, detector means 60), and wherein the detector (fig. 1, detector means 60) is configured to generate, based on the scattered illumination, a speckle-pattern of one of the at least one predetermined illuminated location; and wherein the detector (fig. 1, detector means 60) & image analysis unit (not shown; appears to be after amplifier 48 output) are cooperatively (end effect noted, unclear as to division of circuitry between detector and unshown analysis unit) configured to: 
 receive the at least one sequence; and 
 determine at least one set of translations, each of the at least one set is determined based on one of the at least one sequence, 
 wherein each translation (motion) in each of the at least one set is determined based on two temporally-sequential speckle patterns images in the respective sequence (col. 3, ll. 2-3 “It can also process speckled
 beams scattered from non-specular surfaces”; col. 3 line 62 through col. 4 line 2 “The motion of the speckle pattern at the photo-EMF detector (image plane) can be amplified if the imaging optical system is configured to provide magnification”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Klein’s ultrasonic pulsed laser & associated structure for Kirkpatrick’s transducer thereby providing a known alternative non-contact means of ultrasonic excitation for the purpose of utilization to measure material parameters such as thickness, grain structure and temperature and to detect defects such as cracks, voids and/or porosity in select materials, and which is further helpful for inspection of pieces with complex geometry and/or at high temperatures.
Regarding item 3), Zalevsky teaches a system and method for imaging a coherent speckle pattern propagating from the inspected object identify object motion using an imaging system being focused on a plane displace form the object (Abstract; [0008]-[0010]; see also fig. 1), and further teaches that such de-focused imaging is found to be especially useful to extraction of the tilting motions (note by the Examiner as pertinently inclusive of angular distortions) of the object ([0015], [0025]), as well as for bringing the image plane into the far field and/or distinguishing secondary speckle patterns from the primary speckle patterns ([0092]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zalevsky’s de-focusing configurability with Kirkpatrick’s imaging for the aforementioned reasons, particularly noting the extraction of tilting motions and distinguishing speckle patterns.

Regarding independent claim 21,
 Kirkpatrick teaches a method of acoustic inspection of a part (fig. 1, specimen 106), the method comprising: 
acoustically exciting at least one predetermined position (predetermined position of transducer 108) in a predetermined region on a part (fig. 1, specimen 106) by vibration to yield acoustic excitation of the part (fig. 1, specimen 106) (col. 15, ll. 36-44 “Acoustic frequency can be varied”); 
coherently illuminating (via laser 102) at least one predetermined location (fig. 1, ROI 104) in the predetermined region on the part (fig. 1, specimen 106), 
wherein the at least one predetermined location (fig. 1, ROI 104) is at a predetermined lateral shift (left to right shift in plane of figure) with respect to the at least one predetermined position (predetermined position of transducer 108); 
detecting (via optical sensor array 114 with lens 112) an illumination scattered from the at least one predetermined location (fig. 1, ROI 104); 
determining (via optical sensor array 114 with signal processor 116), based on the scattered illumination, at least one sequence (sequential speckle pattern images) of at least two temporally-sequential speckle pattern images, 
wherein each of the at least one sequence corresponds to one of the at least one predetermined illuminated location (illuminated ROI); and 
determining at least one set of translations, each of the at least one set is determined based on one of the at least one sequence, wherein each translation in the each of the at least one set is determined based on two temporally-sequential speckle patterns images in the respective sequence (Abstract “speckle pattern shifts”; col. 2, ll. 34-41 “temporally varying speckle patterns”; col. 5, ll. 39-49 “Speckle records are captured sequentially”; col. 8 ll. 9-29 “For convenience in describing these methods, it is assumed that over a time period in which at least a few sequential speckle records are obtained, the structure of the speckle pattern is fixed and the only change with time is a lateral translation of the speckle pattern”; col. 12, ll. 35-67 “x- and y-displacements”). 
While Kirkpatrick teaches wherein the acoustic frequency which can be varied (col. 15, ll. 36-44), Kirkpatrick does not explicitly teach item 1) wherein said frequency is ultrasonic. While Kirkland teaches that alternative methods and apparatus can be used to photoacoustically stress sample parts including by a pulsed laser (col. 7, ll. 18-44), Kirkpatrick does not explicitly teach (especially in the same embodiment) item 2) wherein the excitation unit is a photoacoustic excitation unit comprising at least one pulsed laser source configured to illuminate at least one predetermined position on a part and generate thereby ultrasonic excitation of the part. Kirkpatrick is silent to item 3) wherein the speckle pattern images comprise de-focused speckle pattern images.
Regarding item 1), the Examiner notes that it had been held that where the general conditions of a claim are disclosed in the prior art: discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980, see MPEP 2144.05(II)(B). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to choose to optimize the frequency to an ultrasonic value, such ultrasonic non-destructive frequencies being of a conventional and common range in acoustic non-destructive testing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize Kirkpatrick’s induced acoustic range to ultrasonic frequencies for the purpose of utilization to measure material parameters such as thickness, grain structure and temperature and to detect defects such as cracks, voids and/or porosity in select materials.
Regarding item 2), the Examiner takes Official Notice that it is well-known in the art to utilize photoacoustic excitation with acoustic non-destructive testing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute photoacoustic excitation—as further generically supported by Kirkland’s other embodiment utilizing photoacoustic excitation (col. 7, ll. 18-44 pulsed laser photoacoustic excitation)—for Kirkpatrick’s (fig. 1 embodiment) acoustic (vibrator) excitation thereby providing non-contact means of excitation, and which is further helpful for inspection of pieces with complex geometry and/or at high temperatures.
Further regarding items 1) and 2), Klein teaches an inspection system (fig. 1) & associated method, the system comprising: 
 a photoacoustic excitation unit (fig. 1, pulsed laser 12 and lens system 14; alternative is transducer 22 shown in dashed lines) comprising at least one pulsed laser source (fig. 1, pulsed laser 12) configured to illuminate at least one predetermined position (position illuminated by laser beam 16) on a part (fig. 1, object 18) and generate thereby ultrasonic excitation of the part (fig. 1, object 18) (col. 1, ll. 50-57 “Pulsed laser
 illumination of a surface provides an ultrasonic impulse
 originating at the point of illumination. Surface motion
 optical interferometric detection of ultrasonic vibration can
 be utilized to measure material parameters such as thickness,
 grain structure and temperature and to detect defects such as
 cracks, voids and porosity”; col. 5, ll. 30-40 “At ultrasonic frequencies, a pulsed laser 12 and lens system 14 may be used to focus a laser beam 16 on to a sample, or object under test, 18 for generation of ultrasound therein. Alternatively, a transducer 22, shown in dashed lines, may be used to generate low frequency (acoustic) sound into the object 18 under test in a conventional manner“); 
 a coherent illuminator (fig. 1, probe laser 32 with portion of optics 34) configured to illuminate at least one predetermined location (location illuminated by laser beam 36) on the part (fig. 1, object 18) with coherent illumination, the at least one predetermined position (position illuminated by laser beam 16) illuminated by the at least one pulsed laser source (fig. 1, pulsed laser 12) is at a predetermined shift (left to right shift in plane of figure) with respect to the at least one predetermined location (location illuminated by laser beam 36) illuminated by the coherent illuminator (fig. 1, probe laser 32 with portion of optics 34); 
 an optical unit (fig. 1, portion of optics 34 with displacement apparatus 30) and an image analysis unit (not shown; appears to be after amplifier 48 output), the optical unit (fig. 1, portion of optics 34 with displacement apparatus 30) in association with a detector (fig. 1, detector means 60), wherein the optical unit (fig. 1, portion of optics 34 with displacement apparatus 30) is configured to gather an illumination scattered from the at least one predetermined location (location illuminated by laser beam 36) to the detector (fig. 1, detector means 60), and wherein the detector (fig. 1, detector means 60) is configured to generate, based on the scattered illumination, a speckle-pattern of one of the at least one predetermined illuminated location; and wherein the detector (fig. 1, detector means 60) & image analysis unit (not shown; appears to be after amplifier 48 output) are cooperatively (end effect noted, unclear as to division of circuitry between detector and unshown analysis unit) configured to: 
 receive the at least one sequence; and 
 determine at least one set of translations, each of the at least one set is determined based on one of the at least one sequence, 
 wherein each translation (motion) in each of the at least one set is determined based on two temporally-sequential speckle patterns images in the respective sequence (col. 3, ll. 2-3 “It can also process speckled
 beams scattered from non-specular surfaces”; col. 3 line 62 through col. 4 line 2 “The motion of the speckle pattern at the photo-EMF detector (image plane) can be amplified if the imaging optical system is configured to provide magnification”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Klein’s ultrasonic pulsed laser & associated structure for Kirkpatrick’s transducer thereby providing a known alternative non-contact means of ultrasonic excitation for the purpose of utilization to measure material parameters such as thickness, grain structure and temperature and to detect defects such as cracks, voids and/or porosity in select materials, and which is further helpful for inspection of pieces with complex geometry and/or at high temperatures.
Regarding item 3), Zalevsky teaches a system and method for imaging a coherent speckle pattern propagating from the inspected object identify object motion using an imaging system being focused on a plane displace form the object (Abstract; [0008]-[0010]; see also fig. 1), and further teaches that such de-focused imaging is found to be especially useful to extraction of the tilting motions (note by the Examiner as pertinently inclusive of angular distortions) of the object ([0015], [0025]), as well as for bringing the image plane into the far field and/or distinguishing secondary speckle patterns from the primary speckle patterns ([0092]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zalevsky’s de-focusing configurability with Kirkpatrick’s imaging for the aforementioned reasons, particularly noting the extraction of tilting motions and distinguishing speckle patterns.

Regarding claim 2, which depends on claim 1, 
 Kirkpatrick—at least as modified, see independent claim analysis—suggests wherein the image analysis unit (fig. 1, signal processor 116) is further configured to: 
determine, based on the at least one set of translations, an angular distortion (implicit to Kirkpatrick; further suggested in the combination with Zalevsky’s defocusing for extraction of tilting motions) of the at least one predetermined location (fig. 1, ROI 104) within the part (fig. 1, specimen 106); 
determine, based on the angular distortion of the at least one predetermined location (fig. 1, ROI 104), an intensity pattern of the ultrasonic excitation propagating (the combination with Klein suggested the explicit ultrasonic frequency range, see independent claim) through the at least one predetermined location (fig. 1, ROI 104); and 
identify, based on the intensity pattern of the ultrasonic excitation propagating through the at least one predetermined location (fig. 1, ROI 104), at least one zone (ROI with defect or other abnormality) comprising at least one of cracks, inhomogeneity, inclusions, defects of the part (fig. 1, specimen 106) or any combination thereof (Kirkpatrick: Abstract “used to identify specimen regions associated
 with irregularities such as inclusions, cracks, or tissue abnormalities”; col. 15, ll. 7-17 "mapped to identify, for example, inhomogeneities such
 as a subsurface defect, or a subdermal lesion, other pathological
 tissue, or other specimen feature”; and col. 5, ll. 39-49 “speckle amplitudes”. Klein: col. 1, ll. 50-57 “detect defects such as
 cracks, voids and porosity”; and col. 4, ll. 60-62 “intensity pattern”).

Regarding claim 22, which depends on claim 21, 
 Kirkpatrick—at least as modified, see independent claim analysis—suggests further comprising: 
determining, based on the at least one set of translations, an angular distortion (implicit to Kirkpatrick; further suggested in the combination with Zalevsky’s defocusing for extraction of tilting motions) of the at least one predetermined location (fig. 1, ROI 104) within the part (fig. 1, specimen 106);
determining, based on the angular distortion of the at least one predetermined location (fig. 1, ROI 104), an intensity pattern of the ultrasonic excitation propagating (the combination with Klein suggested the explicit ultrasonic frequency range, see independent claim) through the at least one predetermined location (fig. 1, ROI 104); and 
identifying, based on the intensity pattern of the ultrasonic excitation propagating through the at least one predetermined location (fig. 1, ROI 104), at least one zone (ROI with defect or other abnormality) in the part (fig. 1, specimen 106), 
 wherein the at least one zone comprises at least one of cracks, inhomogeneity, inclusions, defects in the part (fig. 1, specimen 106) or any combination thereof (Kirkpatrick: Abstract “used to identify specimen regions associated
 with irregularities such as inclusions, cracks, or tissue abnormalities”; col. 15, ll. 7-17 "mapped to identify, for example, inhomogeneities such as a subsurface defect, or a subdermal lesion, other pathological tissue, or other specimen feature”; and col. 5, ll. 39-49 “speckle amplitudes”. Klein: col. 1, ll. 50-57 “detect defects such as
 cracks, voids and porosity”; and col. 4, ll. 60-62 “intensity pattern”). 

Regarding claim 6, which depends on claim 1, 
 Kirkpatrick—at least as modified, see independent claim analysis—suggests wherein the coherent illuminator (fig. 1, laser 102) is configured to illuminate multiple predetermined locations (fig. 1, locations within ROI 104) with a single wide beam (ROI is wide and further beam is angled resulting in widening for ROI), 
wherein the optical unit (fig. 1, lens 112) further comprises an aperture (aperture of lens) configured to gather a scattered beam to the detector (fig. 1, optical sensor array 114) to yield a sequence of temporally-sequential speckle pattern images comprising data regarding the multiple predetermined locations (fig. 1, locations within ROI 104), 
wherein each speckle pattern image in the sequence thereof comprises multiple image parts (parts of speckle pattern image), wherein each of the multiple image parts (parts of speckle pattern image) corresponds to one of the multiple predetermined locations (fig. 1, locations within ROI 104) on the part (fig. 1, specimen 106), and 
wherein the image analysis unit (fig. 1, signal processor 116) is further configured to determine multiple sets of translations based on the image parts (parts of speckle pattern image) thereof (col. 8 ll. 9-29 “translation of the speckle pattern”; col. 12, ll. 35-67 “x- and y-displacements”), wherein each of the multiple sets corresponds to one of the multiple predetermined location (fig. 1, ROI 104) (The  Examiner additionally notes the modification in the independent claim to further include Zalevsky’s de-focused detection of Kirkpatrick’s speckled pattern). 

Regarding claim 26, which depends on claim 21, 
 Kirkpatrick—at least as modified, see independent claim analysis—suggests further comprising: 
coherently illuminating (via laser 102) multiple predetermined locations (fig. 1, locations within ROI 104) within the predetermined region with a single wide beam ROI is wide and further beam is angled resulting in widening for ROI) to yield a sequence of temporally-sequential speckle patter images comprising data regarding the multiple predetermined locations (fig. 1, locations within ROI 104), 
wherein each speckle pattern image in the sequence thereof comprises multiple image parts (parts of speckle pattern image), and 
wherein each of the multiple image parts (parts of speckle pattern image) corresponds to one of the multiple predetermined locations (fig. 1, locations within ROI 104) on the part (fig. 1, specimen 106); and 
determining multiple sets of translations based on the image parts (parts of speckle pattern image) thereof (col. 8 ll. 9-29 “translation of the speckle pattern”; col. 12, ll. 35-67 “x- and y-displacements”), 
wherein each of the multiple sets corresponds to one of the multiple predetermined location (fig. 1, ROI 104) (The  Examiner additionally notes the modification in the independent claim to further include Zalevsky’s de-focused detection of Kirkpatrick’s speckled pattern). 


Regarding claim 10, which depends on claim 1, 
 Kirkpatrick as modified suggests wherein the image analysis unit (fig. 1, signal processor 116) is further configured 
to compare at least two sets of translations each corresponding to a different predetermined location (spatial coordinate locations within ROI 104) on the part (fig. 1, specimen 106) and 
further to determine, based on the comparison thereof, 
a whole-body movement of the at least one predetermined location (fig. 1, ROI 104) and 
to distinguish the whole-body movement from the ultrasonic (as previously  modified by Klein in the independent claim to be ultrasonic) excitation of the at least one predetermined location (fig. 1, ROI 104) (col. 12, ll. 35-62 “Object motion
 can be assessed” and “x- and y-displacements”). 

Regarding claim 30, which depends on claim 21, 
 Kirkpatrick teaches further comprising:
comparing (via signal processor 116) at least two sets of translations each corresponding to a different predetermined location (fig. 1, ROI 104) on the part (fig. 1, specimen 106), and 
determining, based on the comparison thereof, 
a whole-body movement of the at least one predetermined location (fig. 1, ROI 104) and 
to distinguish the whole-body movement from the ultrasonic (as previously  modified by Klein in the independent claim to be ultrasonic) excitation of the at least one predetermined location (fig. 1, ROI 104) (col. 12, ll. 35-62 “Object motion
 can be assessed” and “x- and y-displacements”). 

Regarding claim 12, which depends on claim 1, 
 Kirkpatrick as modified suggests wherein the lateral shift between an excitation beam from the photoacoustic (as previously modified by Klein in the independent claim to be photoacoustic) excitation unit (see Kirkpatrick transducer 108 with function generator 110 for location of element substitute for by the Klein’s photoacoustic unit) and an illumination beam from the coherent illuminator (fig. 1, laser 102) is determined to provide sufficiently high (silent to maximal) amplitude of signals determined based on the at least one sets of translations. 
Kirkpatrick does not teach wherein the lateral shift provides maximal amplitude signals.
However, the Examiner notes that it had been held that where the general conditions of a claim are disclosed in the prior art: discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980, see MPEP 2144.05(II)(B). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to choose to optimize Kirkpatrick’s separation (shift) between excitation and measurement in order to maximize signal amplitudes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so optimize Kirkpatrick’s separation (shift) to maximize amplitude signals based on said measurement feedback for the commonsensical reason of increasing signal-to-noise levels and thus increasing the precision and/or accuracy of the determinations therefrom.

Regarding claim 32, which depends on claim 21, 
 Kirkpatrick as modified suggests further comprising determining the lateral shift between a photoacoustic excitation beam (as previously modified by Klein in the independent claim to be photoacoustic) and a coherent illumination beam (via light 103) to provide sufficiently high (silent to maximal) amplitude of signals determined based on the at least one sets of translations. 
Kirkpatrick does not teach wherein the lateral shift provides maximal amplitude signals.
However, the Examiner notes that it had been held that where the general conditions of a claim are disclosed in the prior art: discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980, see MPEP 2144.05(II)(B). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to choose to optimize Kirkpatrick’s separation (shift) between excitation and measurement in order to maximize signal amplitudes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so optimize Kirkpatrick’s separation (shift) to maximize amplitude signals based on said measurement feedback for the commonsensical reason of increasing signal-to-noise levels and thus increasing the precision and/or accuracy of the determinations therefrom.

Claim(s) 4, 8, 13-15, 24, 28 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Kirkpatrick in view of Klein, Zalevsky, and in further view of Applicant cited Horstmann et al (US 20140247456 A1; hereafter “Horstmann”).

Regarding claim 4, which depends on claim 1, 
 Kirkpatrick does not teach (emphasis in italics): wherein the coherent illuminator is configured to illuminate multiple predetermined locations with multiple narrow beams, 
 wherein the optical unit further comprises a mask at a focusing plane of the optical unit and configured to gather corresponding multiple scattered beams to corresponding multiple predetermined regions on the detector to yield corresponding multiple sequences of temporally-sequential speckle pattern images; and 
 wherein the image analysis unit is further configured to determine multiple sets of translations, based on the multiple sequences thereof, wherein each of the multiple sets corresponds to one of the multiple predetermined locations. 
Horstmann teaches an inspection system (Title "METHOD FOR PHOTOACOUSTIC TOMOGRAPY”) comprising: 
 a photoacoustic excitation unit (excitation portion for photoacoustic tomography) comprising at least one pulsed laser source (excitation pulse laser light source) configured to illuminate (fig. 1, excitation pulse A) at least one predetermined position (targeted structure position) on a part (part of sample) and generate thereby ultrasonic excitation of the part (part of sample) (Abstract “photoacoustic tomography of a sample”; [0053] “The excitation pulse can be a laser light pulse”; [0071] nanometer wavelengths); 
 a coherent illuminator (observation laser pulse source) configured to illuminate at least one predetermined location (measurement location) on the part (part of sample) with coherent illumination (fig. 1, observation laser pulses B), the at least one predetermined position (targeted structure position) illuminated by the at least one pulsed laser source (excitation pulse laser light source) is at a predetermined shift (time and/or location shift between measurement surface and excited part of sample) with respect to the at least one predetermined location (measurement location) illuminated by the coherent illuminator (observation laser pulse source) ([0047] “measurement surface being irradiated using observation light from a laser light source”; [0033] “measured as a function of location and time, the deformations resulting from the absorption of a pulsed excitation radiation on at least one spectrally addressable target structure in the sample interior while emitting thermomechanical pressure waves in the direction of the measurement surface, and the measured deformations being fed to a reconstruction method for determining the position of the target structure in the sample interior”); 
 an optical unit (optic components for light detector) in association with a detector (light detector array), wherein the optical unit (optic components for light detector) is configured to gather an illumination scattered from the at least one predetermined location (measurement location) to the detector (light detector array), and wherein the detector (light detector array) is configured to generate, based on the scattered illumination, at least one sequence, wherein each of the at least one sequence comprising at least two temporally- sequential de-focused speckle pattern images of one of the at least one predetermined illuminated location ([0020], [0021] “at least one speckle pattern produced by scattering light during one illumination procedure take place on a two-dimensional light-detector array (electronic camera having light-sensitive pixels below)”; and 
 an image analysis unit (computer) configured to: 
 receive the at least one sequence; and 
 determine at least one set of translations, each of the at least one set is determined based on one of the at least one sequence, 
 wherein each translation in each of the at least one set is determined based on two temporally-sequential speckle patterns images in the respective sequence ([0021]; [0051] temporal sequence; see fig. 1; [0041] “The sequence of the three light pulses is repeated N times (N being a natural number that can be specified in advance) while changing at least the temporal distance that has been mentioned, to generate a sequence of N deformation profiles at N different time indices”; [0061] “computer-aided post processing” and “post processing for calculating the speckle phases and the temporally resolved deformation of the sample surface”), wherein the coherent illuminator (observation laser pulse source) is configured to illuminate multiple predetermined locations (measurement locations) with multiple narrow beams (beams of observation laser pulses B) ([0041] repeat; [0066] “splitting the laser light into a first sample beam and two reference beams before it reaches the sample”), 
 wherein the optical unit (optic components for light detector) further comprises a mask at a focusing plane of the optical unit (optic components for light detector) and configured to gather corresponding multiple scattered beams to corresponding multiple predetermined regions on the detector (light detector array) to yield corresponding multiple sequences of temporally-sequential speckle pattern images ([0026] “A structured phase mask in front of the sensor can for example modify, in a manner defined for each pixel, the optical path length”); and 
 wherein the image analysis unit (computer) is further configured to determine multiple sets of translations, based on the multiple sequences thereof, wherein each of the multiple sets corresponds to one of the multiple predetermined locations (measurement locations) ([0061] “calculating the speckle phases and the temporally resolved deformation of the sample surface”; [0010] “Detection of deformations of the sample surface and the subsequent evaluation of their spatial and temporal behavior permit the target structures inside the sample to be localized and even qualified and quantified”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s additional observation laser pulses and sensor mask structures with Kirkpatrick’s inspection system and associated method thereby providing the means for better detection of changes in the topography of the surface by the multiple measurements and for controlling the light to the pixels of the detector resulting in better resolution/distinguishment of the incoming light and thus increasing the versatility of Kirkpatrick’s system. 
The Examiner notes with regards to the additional inspection beams and processing thereof that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, MPEP 2144.04(VI)(B), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977), and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to provide additional laser inspection beams and to repeat the detections and analysis for each of said additional beams, and that is a well understood straightforward advantage that additional independent measurements of different locations will increase the local accuracy of said measurements.
The Examiner additionally notes with regards to the qualifier “narrow”: 
Legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966);
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984);  
It had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05; and 
It had been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), see MPEP 2144.05(II)(B).
In the present case, it is the Examiner’s position that only ordinary skill in the art is required to change the shape and/or size of a beam, and that an ordinary artisan would reasonably interpret fitting multiple beams to inspect a region as being respectively narrow compared to said region.

Regarding claim 24, which depends on claim 21, 
 Kirkpatrick does not teach further comprising (emphasis in italics): 
 coherently illuminating multiple predetermined locations within the predetermined region with multiple narrow coherent beams to yield corresponding multiple sequences of temporally-sequential speckle pattern image; and 
 determining multiple sets of translations, based on the multiple sequences thereof, 
 wherein each of the multiple sets corresponds to one of the multiple predetermined locations. 
Horstmann teaches an inspection system (Title "METHOD FOR PHOTOACOUSTIC TOMOGRAPY”. Element mappings thereof previously provided above and relevant hereto, citations follow: Abstract “photoacoustic tomography of a sample”; [0053] “The excitation pulse can be a laser light pulse”; [0071] nanometer wavelengths; [0047] “measurement surface being irradiated using observation light from a laser light source”; [0033] “measured as a function of location and time, the deformations resulting from the absorption of a pulsed excitation radiation on at least one spectrally addressable target structure in the sample interior while emitting thermomechanical pressure waves in the direction of the measurement surface, and the measured deformations being fed to a reconstruction method for determining the position of the target structure in the sample interior”; [0020], [0021] “at least one speckle pattern produced by scattering light during one illumination procedure take place on a two-dimensional light-detector array (electronic camera having light-sensitive pixels below)”; [0021]; [0051] temporal sequence; see fig. 1; [0041] “The sequence of the three light pulses is repeated N times (N being a natural number that can be specified in advance) while changing at least the temporal distance that has been mentioned, to generate a sequence of N deformation profiles at N different time indices”; [0061] “computer-aided post processing” and “post processing for calculating the speckle phases and the temporally resolved deformation of the sample surface”) and associated method, the method further comprising coherently illuminating (via observation laser pulse source) multiple predetermined locations (measurement locations) within the predetermined region with multiple narrow coherent beams (beams of observation laser pulses B) ([0041] repeat; [0066] “splitting the laser light into a first sample beam and two reference beams before it reaches the sample”; [0026] “A structured phase mask in front of the sensor can for example modify, in a manner defined for each pixel, the optical path length”) to yield corresponding multiple sequences of temporally-sequential speckle pattern image; and 
 determining multiple sets of translations, based on the multiple sequences thereof, 
 wherein each of the multiple sets corresponds to one of the multiple predetermined locations (measurement locations) ([0061] “calculating the speckle phases and the temporally resolved deformation of the sample surface”; [0010] “Detection of deformations of the sample surface and the subsequent evaluation of their spatial and temporal behavior permit the target structures inside the sample to be localized and even qualified and quantified”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s additional observation laser pulses and sensor mask structures with Kirkpatrick’s inspection system and associated method thereby providing the means for better detection of changes in the topography of the surface by the multiple measurements and for controlling the light to the pixels of the detector resulting in better resolution/distinguishment of the incoming light and thus increasing the versatility of Kirkpatrick’s system. 
The Examiner notes with regards to the additional inspection beams and processing thereof that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, MPEP 2144.04(VI)(B), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977), and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to provide additional laser inspection beams and to repeat the detections and analysis for each of said additional beams, and that is a well understood straightforward advantage that additional independent measurements of different locations will increase the local accuracy of said measurements.
The Examiner additionally notes with regards to the qualifier “narrow”: 
Legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966);
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984);  
It had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05; and 
It had been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), see MPEP 2144.05(II)(B).
In the present case, it is the Examiner’s position that only ordinary skill in the art is required to change the shape and/or size of a beam, and that an ordinary artisan would reasonably interpret fitting multiple beams to inspect a region as being respectively narrow compared to said region.


 
Regarding claim 8, which depends on claim 1, 
 Kirkpatrick does not teach (emphasis in italics) wherein coherent illumination beam is being split into a sensing and a reference beams configured to illuminate a predetermined sensing and reference locations, respectively, 
wherein the optical unit is configured to gather corresponding scattered sensing and reference beams to predetermined regions on the detector to yield corresponding sensing and reference sequences of temporally-sequential speckle patter images; and 
 wherein the analysis unit is further configured to determine a sensing and a reference sets of translations based on the sensing and reference sequences, respectively, wherein the sensing and reference sets correspond to predetermined sensing and reference locations, respectively. 
Horstmann teaches an inspection system (Title "METHOD FOR PHOTOACOUSTIC TOMOGRAPY”; see preceding claim 4 analysis which included the element mapping of Horstmann substantially relevant to the independent claim) wherein coherent illumination beam (observation laser light) is being split into a sensing beam (sample beam) and a reference beams (reference beam) configured to illuminate a predetermined sensing and reference locations, respectively, wherein the optical unit (optic components for light detector) is configured to gather corresponding scattered sensing and reference beams to predetermined regions on the detector (light detector array) to yield corresponding sensing and reference sequences of temporally-sequential speckle pattern images; and 
 wherein the analysis unit (computer) is further configured to determine a sensing and a reference sets of translations based on the sensing and reference sequences, respectively, wherein the sensing and reference sets correspond to predetermined sensing and reference locations, respectively ([0021]; [0041]; [0051]; [0066] “splitting the laser light into a first sample beam and two reference beams before it reaches the sample”; [0066] beam guiding to camera; [0067] acquiring first and second lights respectively). 
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s beam splitting and reference beam inspection means with Kirkpatrick’s system thereby enabling a phase profile to be more directly calculated, the profile showing characteristics including deformation, and which is further able to be performed for time-critical processes.

Regarding claim 28, which depends on claim 21, 
 Kirkpatrick does not teach (emphasis in italics) further comprising: 
 splitting coherent illumination beam into a sensing beam and a reference beam; 
 configuring the sensing and reference beams to illuminate a predetermined sensing and reference locations, respectively, to yield corresponding sensing and reference sequences of temporally-sequential speckle patter images, respectively; and 
 determining a sensing and a reference sets of translations based on the sensing and reference sequences, respectively, 
 wherein the sensing and reference sets correspond to predetermined sensing and reference locations, respectively. 
 
Horstmann teaches an inspection system (Title "METHOD FOR PHOTOACOUSTIC TOMOGRAPY”; see preceding claim 4 analysis which included the element mapping of Horstmann substantially relevant to the independent claim) and an associated method, the method comprising 
 splitting coherent illumination beam (observation laser light) into a sensing beam (sample beam) and a reference beam (reference beam); 
 configuring the sensing and reference beams (sample and reference beams) to illuminate a predetermined sensing and reference locations (sample location and reference location), respectively, to yield corresponding sensing and reference sequences of temporally-sequential speckle patter images, respectively; and 
 determining a sensing and a reference sets of translations based on the sensing and reference sequences, respectively, 
 wherein the sensing and reference sets correspond to predetermined sensing and reference locations, respectively ([0021]; [0041]; [0051]; [0066] “splitting the laser light into a first sample beam and two reference beams before it reaches the sample”; [0066] beam guiding to camera; [0067] acquiring first and second lights respectively). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s beam splitting and reference beam inspection means with Kirkpatrick’s system thereby enabling a phase profile to be more directly calculated, the profile showing characteristics including deformation, and which is further able to be performed for time-critical processes.

Regarding claim 13, which depends on claim 1, 
 Kirkpatrick teaches that the illumination beam has a pulse duration for inspection of the physical properties of the part (fig. 1, specimen 106).
While Kirkpatrick generally teaches in an alternative embodiment that the illumination beam can have pulse duration (col. 7, ll. 18-44), Kirkpatrick does not teach wherein a pulse duration of the excitation beam and a pulse duration of the illumination beam are determined based on at least one of a desired spatial resolution, physical properties of the part or any combination thereof. 
Klein teaches the photoacoustic excitation unit (fig. 1, pulsed laser 12 and lens system 14; alternative is transducer 22 shown in dashed lines) comprising at least one pulsed laser source (fig. 1, pulsed laser 12) (col. 1, ll. 50-57 “Pulsed laser
 illumination”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Klein’s ultrasonic pulsed laser & associated structure for Kirkpatrick’s transducer for the same combination and motivation provided for claim 1.
Kirkpatrick as modified still does not teach wherein a pulse duration of the excitation beam and a pulse duration of the illumination beam are determined based on at least one of a desired spatial resolution, physical properties of the part or any combination thereof.
Horstmann teaches (see preceding claim 4 analysis which included additional element mapping of Horstmann substantially relevant to the independent claim) a photoacoustic excitation unit (excitation portion for photoacoustic tomography) comprising at least one pulsed laser source (excitation pulse laser light source) configured to illuminate (via excitation pulse A), and a coherent illuminator (observation laser pulse source) configured to illuminate with coherent illumination (via observation laser pulses B), wherein a pulse duration of the excitation beam (excitation pulse A) and a pulse duration of the illumination beam (observation laser pulses B) are determined based on at least one of a desired spatial resolution, physical properties of the part (part of sample) or any combination thereof (see background principles of PAT [0007]-[0010]; [0053] discussion of preferred “pulse duration” based on material, maximizing amplitude;  [0062] “duration of the capture of the data”;  [0071] “pulse duration” and “frame rate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s optimization of pulse control for excitation and observation with Kirkpatrick’s inspection system thereby providing suitable excitation pulses for the material, as well as properly timing the observation—including capture of data, as well as being at a suitable rate of capture, thus decreasing the time necessary to effectively & accurately determine defects and/or other abnormalities.

Regarding claim 33, which depends on claim 21, 
 Kirkpatrick teaches that the illumination beam has a pulse duration for inspection of the physical properties of the part (fig. 1, specimen 106).
While Kirkpatrick generally teaches in an alternative embodiment that the illumination beam can have pulse duration (col. 7, ll. 18-44), Kirkpatrick does not teach further comprising determining a pulse duration of the photoacoustic excitation beam and a pulse duration of the coherent illumination beam based on at least one of a desired spatial resolution, physical properties of the part or any combination thereof. 
Klein teaches the photoacoustic excitation unit (fig. 1, pulsed laser 12 and lens system 14; alternative is transducer 22 shown in dashed lines) comprising at least one pulsed laser source (fig. 1, pulsed laser 12) (col. 1, ll. 50-57 “Pulsed laser
 illumination”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Klein’s ultrasonic pulsed laser & associated structure for Kirkpatrick’s transducer for the same combination and motivation provided for claim 1.
Kirkpatrick as modified still does not teach wherein a pulse duration of the excitation beam and a pulse duration of the illumination beam are determined based on at least one of a desired spatial resolution, physical properties of the part or any combination thereof.
Horstmann teaches (see preceding claim 4 analysis which included additional element mapping of Horstmann substantially relevant to the independent claim) a photoacoustic excitation unit (excitation portion for photoacoustic tomography) comprising at least one pulsed laser source (excitation pulse laser light source) configured to illuminate (via excitation pulse A), and a coherent illuminator (observation laser pulse source) configured to illuminate with coherent illumination (via observation laser pulses B), wherein a pulse duration of the excitation beam (excitation pulse A) and a pulse duration of the illumination beam (observation laser pulses B) are determined based on at least one of a desired spatial resolution, physical properties of the part (part of sample) or any combination thereof (see background principles of PAT [0007]-[0010]; [0053] discussion of preferred “pulse duration” based on material, maximizing amplitude;  [0062] “duration of the capture of the data”;  [0071] “pulse duration” and “frame rate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s optimization of pulse control for excitation and observation with Kirkpatrick’s inspection system and associated method thereby providing suitable excitation pulses for the material, as well as properly timing the observation—including capture of data, as well as being at a suitable rate of capture, thus decreasing the time necessary to effectively & accurately determine defects and/or other abnormalities.

Regarding claim 14, which depends on claim 1, 
 Kirkpatrick does not teach wherein a delay between a pulse of the excitation beam and a pulse of the illumination beam is configured to increase during an inspection procedure of the part to enable acquiring of speckle pattern images at different time points during an exposure time of the detector to thereby increase an effective sampling rate of the detector.
Horstmann teaches (see preceding claim 4 analysis which included additional element mapping of Horstmann substantially relevant to the independent claim), wherein a delay between a pulse of the excitation beam (excitation pulse A) and a pulse of the illumination beam (observation pulse B)  is configured to increase during an inspection procedure of the part (part of sample) to enable acquiring of speckle pattern images at different time points during an exposure time of the detector (light detector array) to thereby increase an effective sampling rate of the detector (light detector array) ([0056] “camera records the speckle patterns of the observation laser light pulses across a predetermined number N of repetitions of the pulse sequence, a sequence of deformation profiles can be calculated from the measurement data. Each deformation profile of the sequence is assigned a different temporal distance Δt.”; [0057] “vary the predetermined temporal distance Δt, i.e. either to increase it or to reduce it for each repetition”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to combine Horstmann’s optimization of pulse control for excitation and observation with Kirkpatrick’s inspection system thereby providing suitable excitation pulses for the material, as well as properly timing the observation—including capture of data, as well as being at a suitable rate of capture, thus decreasing the time necessary to effectively & accurately determine defects and/or other abnormalities, and It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s increasing temporal distance variation with Kirkpatrick’s inspection system thereby enabling the excitation pulse wave to have traveled a correspondingly different distance and thus providing a more thorough analysis of the inspected part resulting in a better determination of the presence and/or location of defects or other abnormalities. 

Regarding claim 34, which depends on claim 21, 
 Kirkpatrick does not teach further comprising increasing a delay between a photoacoustic excitation pulse and coherent illumination pulse during an inspection procedure to increase thereby an effective sampling rate.  
Horstmann teaches (see preceding claim 4 analysis which included additional element mapping of Horstmann substantially relevant to the independent claim) increasing a delay between a photoacoustic excitation pulse (excitation pulse A) and coherent illumination pulse (observation pulse B) during an inspection procedure to enable acquiring of speckle pattern images at different time points during an exposure time of the detector (light detector array) to increase thereby an effective sampling rate of the detector (light detector array) ([0056] “camera records the speckle patterns of the observation laser light pulses across a predetermined number N of repetitions of the pulse sequence, a sequence of deformation profiles can be calculated from the measurement data. Each deformation profile of the sequence is assigned a different temporal distance Δt.”; [0057] “vary the predetermined temporal distance Δt, i.e. either to increase it or to reduce it for each repetition”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to combine Horstmann’s optimization of pulse control for excitation and observation with Kirkpatrick’s inspection system thereby providing suitable excitation pulses for the material, as well as properly timing the observation—including capture of data, as well as being at a suitable rate of capture, thus decreasing the time necessary to effectively & accurately determine defects and/or other abnormalities, and It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s increasing temporal distance variation with Kirkpatrick’s inspection system thereby enabling the excitation pulse wave to have traveled a correspondingly different distance and thus providing a more thorough analysis of the inspected part resulting in a better determination of the presence and/or location of defects or other abnormalities. 

Regarding claim 15, which depends on claim 1, 
 Kirkpatrick does not teach: 
wherein a frequency of illumination pulses from the coherent illuminator is determined based on a frequency of excitation pulses from the photoacoustic excitation unit, to yield illumination pulses that are affected by corresponding excitation pulses and illumination pulses that are not affected by corresponding excitation pulses, and 
 the image analysis unit is further configured to compare speckle patterns from affected and not affected illumination pulses. 
Horstmann teaches wherein a frequency of illumination pulses from the coherent illuminator (observation laser pulse source) is determined based on a frequency of excitation pulses from the photoacoustic excitation unit (excitation portion for photoacoustic tomography), to yield illumination pulses (see fig. 1, observation pulse B that closely follows excitation pulse A) that are affected by corresponding excitation pulses (excitation pulse A)and illumination pulses (see fig. 1, observation pulse B substantially before excitation pulse A) that are not affected by corresponding excitation pulses (excitation pulse A) ([0034] a. a leading and a trailing observation laser pulse relative to an excitation pulse are irradiated onto the measurement surface; [0039]-[0041]), and 
the image analysis unit (computer) is further configured to compare speckle patterns from affected and not affected illumination pulses ([0035] “a two-dimensional deformation profile of the measurement surface being determined from the observation laser pulses scattered by the measurement surface, by means of the method of double-pulse electronic speckle interferometry (ESPI)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann’s double-pulse & corresponding method of speckle analysis with Kirkpatrick’s system thereby providing analysis with reference to a controlled unaffected illumination for better determination of defects and/or other abnormalities due to the elimination of unwanted noise by the distinguishment of the effects of the vibrational waves.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Kirkpatrick in view of Applicant cited Klein, Applicant cited Zalevsky, and in further view of newly cited Zalevsky et al (WO 2017203525 A1; hereafter “Zalevsky525”).

Regarding claim 20, which depends on claim 1, 
 Kirkpatrick does not teach further comprising a three-dimensional (3D) imaging unit configured to provide 3D images of the part.
Zalevsky525 teaches an inspection system (fig. 1) (Title “ SYSTEM AND METHOD FOR USE IN DEPTH CHARACTERIZATION OF OBJECTS”; Abstract) comprising: 
 an acoustic excitation unit (fig. 1, stimulating unit 700) comprising at least one vibration source configured to acoustically stimulate  at least one predetermined position on a part and generate thereby ultrasonic excitation of the part (part of sample) (page 36, ll. 6-11 “the stimulating unit may for example be an ultra sound generator or other acoustic vibration generator or it may apply physical stimulation by contact with the sample”); 
 a coherent illuminator (fig. 1, illumination unit 200) configured to illuminate at least one predetermined location (fig. 1, inspection region R) on the part (part of sample) with coherent illumination, the at least one predetermined position illuminated by the at least one laser source (page 4 line 25 through page 5 line 2 “coherent light source (e.g. laser light source)”) is at a predetermined position with respect to the at least one predetermined location illuminated by the coherent illuminator (page 15, ll. 1-18 “the illumination unit 200 may typically include a light source unit, and is configured and operable for providing coherent illumination of one or more wavelength ranges and direct the illumination onto one or more inspection regions R of a sample”); 
 an optical unit (lens arrangement of collection unit 500) in association with a detector (detector array of collection unit 500), wherein the optical unit (lens arrangement of collection unit 500) is configured to gather an illumination scattered from the at least one predetermined location to the detector (detector array of collection unit 500), and wherein the detector (detector array of collection unit 500) is configured to generate, based on the scattered illumination, at least one sequence, wherein each of the at least one sequence comprising at least two temporally-sequential de-focused speckle pattern images of one of the at least one predetermined illuminated location (page 15, ll. 1-18 “The collection unit generally includes an imaging lens arrangement and a detector array and is configured for collecting light returning from the one or more inspection regions R and generate corresponding one or more sequences of image data pieces corresponding to secondary speckle patterns”; page 6, ll. 12-23 “The optical arrangement is further configured to provide defocused image of the collected light on the sensor array”; Abstract “); an image analysis unit (fig. 1, control unit 800), and a three-dimensional (3D) imaging unit (fig. 1, depth resolving unit 300) configured to provide 3D images of the part (part of sample) (page 1, ll. 1-5 “three-dimensional characterization”; page 5, ll. 3-9 “utilizes variation in the interference fringes pattern to differentiate between speckle patterns associated with light reflection/scattering of different depths within the surface of the sample, to thereby provide volumetric (three-dimensional) data about the sample”; page 5, ll. 10-16 “processing of the collected sequence of data pieces to determine properties of different depths of light penetration into the sample providing three-dimensional resolution to elastographic measurements”; page 39, ll. 3-8 “technique is thereby capable of providing three-dimensional data about the sample and vibrations existing in its different volumetric layers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zalevsky525’s three dimensional characterizing means with Kirkpatrick’s inspection system thereby associating the collected speckle patterns with the corresponding depth layer and thus providing three-dimensional data to the operator for better determining and mapping characteristics of the part.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856